DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I-III and between Species A-B, as set forth in the Office action mailed on 03/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/22/2021 is partially withdrawn.  Claims 18-19, directed to a magnetic core and a coil part no longer withdrawn from consideration and are hereby rejoined because they require all the limitations of the allowable claim 1. 
However, claims 6-8, directed to an Fe-based soft magnetic alloy with Fe of 78.5 or more and less than 82.0 at%, remain withdrawn from consideration because they do not require all the limitations of the allowable claim 1 and are therefore not eligible for rejoinder. This application is in condition for allowance except for the presence of claims 6-8 directed to a species that was non-elected without traverse.  Accordingly, claims 6-8 have been canceled.
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such a claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 6-8 that were non-elected without traverse. 

Reasons for Allowance
	Claims 1, 4, 9, 11-13, and 18-19 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record do not teach or suggest an Fe-based soft magnetic alloy meeting the compositional formulas and nanocrystal grain diameter range as claimed in combination. In consideration of the evidence provided in Applicant’s disclosure as well as the remarks and declaration filed 03/03/2022, the instant claims are seen to be allowable over the closest prior art cited in the action dated 11/05/2021 of Janotova (NPL “Phase transformation in Fe-B-(Si)-C-(Cu) Soft Magnetic Systems) and Yoshizawa (US 2010/0098576). 
Janotova teaches an Fe-B nanocrystalline alloy with a formula (Fe85B15)97C2Cu1) in at.% meeting the compositional ranges as well as Mathematical Formulas 1 and 2 in the instant claim 1. Janotova further teaches similar casting and annealing steps to the alloy fabrication steps in the instant disclosure as well as an encompassing nanocrystalline grain size range of less than 100 nm. In the declaration filed 03/03/2022, Applicant provided an additional comparative example to example 17 in the instant specification in which an alloy having an identical composition to example 17, and meeting the compositional requirements of claim 1, was subjected to the identical heat treatment conditions taught by Janotova. The comparative example exhibits a crystal grain diameter substantially larger than the claimed range of 15.2-30 nm and is sufficient to show that the claimed grain diameter is not inherent in the alloy of Janotova. 
Additionally, Applicant points to several examples provided in the instant disclosure for a showing that the instant crystal grain diameter range exhibits unexpected results for a coercive force (Hc) at a level of 200 A/m or less compared to values in the broad range of Janotova, including Table 2 example 16 (diameter 15.2 nm, Hc 78.41), Table 5 example 43 (diameter 29 nm, Hc 179 A/m), Table 6 comparative example 8 (diameter 30.4 nm, Hc 1246.34 A/m) and comparative example 3 (diameter 51.21 nm, Hc 2264.85 A/m). 
Yoshizawa teaches an Fe-Cu-B-C soft magnetic alloy meeting the compositional ranges and Mathematical Formula 1 as claimed as well as falling close to instant range for Mathematical Formula 2 such that similar properties would be expected to result. However, in Applicant’s declaration, examples 22 and 23 in Table 2 of the instant disclosure were highlighted for showing that a value for the formula of 2.89 falling outside of the instant claimed range for Mathematical Formula 2 of 2.92-3.70; however, closer than the value from the alloy in Yoshizawa of 2.80, exhibits a coercive force increase of over 160% compared to an alloy with a value of 2.94, even when other compositional and grain diameter values are consistent with the claimed ranges. As such, the alloy in Yoshizawa is not seen to render obvious the claimed alloy as similar properties are not exhibited within the close amounts. 
The Examiner agrees that the evidence of record shows the instant Fe-based soft magnetic alloy to be unexpected and nonobvious from Janotova and Yoshizawa. 
Claims 18 and 19 reciting a magnetic core and a coil part, respectively, are also allowable as they incorporate the Fe-based soft magnetic alloy of the allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736